Citation Nr: 0844596	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-17 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUE

Entitlement to VA payment for private hospital treatment 
received on December 9, 2006.


REPRESENTATION

Appellant represented by:  Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 decision by the United States 
Department of Veterans Affairs Medical Center (VAMC) in 
Tomah, Wisconsin.  In that decision, the VAMC denied the 
veteran's claim for payment of private medical treatment that 
the veteran received on December 9, 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran has permanent total disability from service-
connected disabilities.

2.  The veteran's severe low back pain on December 9, 2006, 
was a medical emergency.

3.  When the veteran received medical treatment on December 
9, 2006, at Aspirus Wausau Hospital, VA or other Federal 
facilities were not feasibly available.

4.  On December 9, 2006, a VA triage nurse authorized non-VA 
emergency room treatment for the veteran's severe low back 
pain.


CONCLUSION OF LAW

VA payment is warranted for the medical treatment the veteran 
received on December 9, 2006, at Aspirus Wausau Hospital.  
38 U.S.C.A. §§ 1728, 5107 (West 2002); 38 C.F.R. § 17.52 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking VA payment or reimbursement for 
private medical treatment that he received on Saturday, 
December 9, 2006, for low back pain.  He has provided a 
history of the circumstances of that treatment.  The veteran 
resides in Wausau, Wisconsin; which is a considerable 
distance from Tomah.  He indicated that during the period at 
issue he received VA medical treatment.  He reported that on 
December 9, 2006, he had low back pain that became severe.  
He indicated that he called the VA clinic in Wausau, 
Wisconsin, and learned that the clinic was closed.  He stated 
that next he called the Tomah VAMC, and was connected with 
the triage nurse on duty.  He related that the triage nurse 
stated that he considered the veteran's condition an 
emergency, and that the veteran should go to a local 
emergency room.  The veteran reported that a family member 
brought him to the emergency room of Aspirus Wausau Hospital.  
Records from that hospital show that the veteran received 
treatment for the acute low back pain, and then was released 
with plans for follow-up at the VA clinic.

Under certain circumstances, VA will pay for or reimburse a 
veteran for medical expenses incurred in non-VA facilities.  
38 U.S.C.A. §§ 1725, 1728 (West 2002).  VA may reimburse 
veteran's entitled to VA medical care for non-VA medical care 
if the care was rendered in a medical emergency, to a veteran 
who has a permanent total disability from a service-connected 
disability, and VA or other Federal facilities were not 
feasibly available.  38 U.S.C.A. § 1728(a).  When VA 
facilities are not capable of furnishing care for geographic 
or other reasons, VA may contract with non-VA facilities to 
provide care.  When the care needed is only for infrequent 
use, individual authorizations may be used.  38 C.F.R. 
§ 17.52(a).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

Effective September 2, 2006, the VA Regional Office (RO) in 
Milwaukee, Wisconsin, assigned the veteran a total disability 
rating based on individual unemployability resulting from 
service-connected disabilities (TDIU).  The veteran's 
service-connected disabilities are incontinence, residual to 
prostate cancer, rated as 60 percent disabling; diabetes 
mellitus, rated at 10 percent; malaria, rated at 0 percent; 
and loss of erectile power, rated at 0 percent.  The veteran 
also receives special monthly compensation due to loss of use 
of a creative organ.  The veteran's TDIU shows total 
disability due to service-connected disabilities.

Tomah VAMC administrative notes regarding the veteran's claim 
for reimbursement include a nurse's finding that the veteran 
did not make any call to a VA facility for an appointment.  
The veteran's statements contradict that VA notation, as he 
reports that he called and spoke to a triage nurse at the 
Tomah VAMC, who authorized the veteran to obtain treatment at 
a local emergency room.  The veteran's accounts of the VA 
authorization are consistent and credible.  The Board accepts 
the veteran's history of the relevant events and 
conversations on December 9, 2006.

The VA triage nurse found that the veteran's condition on 
December 9, 2006, constituted a medical emergency.  The 
veteran has a permanent total disability from a service-
connected disability.  In instructing the veteran to go to a 
local emergency room, the triage nurse apparently concluded 
that the nearest open VA facility, the Tomah VAMC, was too 
distant to be feasibly available.  The circumstances met the 
requirement for the triage nurse to authorize treatment and 
VA payment for non-VA medical services; and the triage nurse 
did authorize the veteran to obtain the needed services.  The 
Board therefore grants VA payment or reimbursement for the 
December 9, 2006, services at Aspirus Wausau Hospital.

The provisions of 38 U.S.C.A. § 1728 were changed via 
legislation which became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __  (2008).  
Specifically, the change of interest is that it established 
mandatory reimbursement for veterans receiving emergency 
treatment.  Under the version of § 1728 in effect prior to 
October 10, 2008, payment of such medical expenses was 
discretionary.  The definition of "emergency treatment" was 
amended to include specific additional expenses incurred up 
to the point a patient could have been transferred to a VA 
facility.  Under both versions, the conditions set out in the 
remainder of the statute must be met in order for VA to make 
payment or reimbursement.  


While the provision became effective when the law was signed 
on October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 
(1994). 

In this case, the issue is whether the care rendered was 
emergent; there is no question of additional expenses 
incurred after the specific date in question.  Thus, although 
the veteran has not been apprised of the revised version of 
38 U.S.C.A. § 1728, the Board finds no prejudice to the 
veteran by the Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Further, the Board need not determine 
whether § 1728 as revised effective October 10, 2008 is to be 
given retroactive effect.  Whether the version effective 
prior to October 10, 2008 or the version effective thereafter 
is applied, the result is the same as the appeal is granted.  

As the Board has made a favorable decision in this appeal, 
the Board need not provide further notification or assistance 
to the veteran.  The Board also does not need to discuss 
further VA's compliance with the laws and regulations 
involving notification and the development of evidence.


ORDER

VA payment for medical treatment provided to the veteran on 
December 9, 2006, at Aspirus Wausau Hospital, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


